                 Case 1:18-cr-03989-WJ Document 29 Filed 12/13/18 Page 1 of 1

                                               CLERK’S MINUTES
                                    IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                       Before the Honorable Laura Fashing, United States Magistrate Judge
                                                   Arraignment
Case Number:     CR 18-3989 WJ                             UNITED STATES vs. QUINTANA

Hearing Date:    12/13/2018                                Time In and Out:        10:09/10:14

Clerk:           N. Maestas                                Courtroom:              Rio Grande

Defendant:       Allister Danzig Quintana                  Defendant’s Counsel:    Ray Twohig

AUSA             Niki Tapia-Brito                          Pretrial/Probation:     Anthony Galaz

Interpreter:     N/A
Proceedings
☐ Defendant sworn
☐ First Appearance by Defendant
☒ Defendant received a copy of charging document
☒ Defendant questioned re: time to consult with attorney regarding penalties
☒ Defendant waives reading of Indictment
☒ Defendant enters a Not Guilty plea
☒ Motions due by: January 2, 2019
☒ Discovery Order electronically entered                   ☐ Discovery Order previously entered

☒ Case assigned to: Chief Judge Johnson
☒ Trial will be scheduled by presiding judge               ☐ Trial currently set

☐ Defendant waives Detention Hearing
Custody Status
☒ Defendant previously detained
☐ Conditions
Other
☐
